Citation Nr: 0525714	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a thoracolumbar strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1979 
to June 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In October 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issues of entitlement to an initial rating in excess of 
10 percent for cervical strain, and entitlement to an initial 
rating in excess of 10 percent for a thoracolumbar strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for stomach 
complaints.  His current stomach disability is not shown to 
be related to service.  


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in June 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also informed that he could submit 
evidence relevant to his appeal.  As such, the Board finds 
that the letter satisfied VA's duty to notify the appellant, 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Merits of the Claim

The veteran claims service connection for a stomach 
disability.  His service medical records show that he 
complained of stomach problems, such as abdominal cramping, 
diarrhea and nausea in May 1987 and in March 1992.  He was 
diagnosed with acute gastroenteritis on both occasions.  In 
September 1998, he gave a history of diarrhea which occurred 
infrequently.  At separation in March 1999, no stomach 
disability was noted, and the veteran denied any history of 
stomach problems.  After service, the record shows that on VA 
examination in March 2001, probable irritable bowel syndrome 
was diagnosed.  A barium enema was normal.  VA outpatient 
treatment records show that the veteran has been prescribed 
Ranitidine for stomach complaints.  A VA examiner reviewed 
the file in February 2005 and noted the inservice complaints 
in the service medical records.  The examiner stated that it 
is not at least as likely as not that the veteran's symptoms 
in 1987 or 1992 are related to irritable bowel syndrome.  It 
was also noted that diarrhea reported in 1998 could be the 
result of an irritable bowel syndrome, but that this was pure 
speculation.  

While the veteran had treatment for stomach complaints in 
service, and a current stomach problem has been diagnosed, no 
current stomach disability has been shown to be clearly 
related to service.  A VA examiner has opined that the 
veteran's stomach disability is not related to his military 
service.  This decision was reached after a review of the 
veteran's claims file.  In addition, this opinion stands 
uncontradicted in the record.  It is noted that the examiner 
stated that the diarrhea in 1998 could be related to 
irritable bowel syndrome, but that this was speculation.  In 
the report, he emphasized the word speculation by underlining 
it.  The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty to support a finding of service connection.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Thus service 
connection must be denied for irritable bowel syndrome.   


ORDER

Service connection for irritable bowel syndrome is denied.  


REMAND

The veteran seeks increased initial evaluations for his 
cervical strain and to his thoracolumbar strain, both rated 
as 10 percent disabling, respectively.  The Board notes that 
in response to a Board remand, the veteran was scheduled for 
an orthopedic examination to evaluate his disabilities.  It 
was noted on examination in April 2004 that motion of the 
cervical spine was 20 degrees of extension and flexion from 
chin to chest.  Flexion of the thoracolumbar spine was noted 
to be 15.  The examiner noted L5-S1 disc degeneration and no 
radicular complaints.  Examination for private pain 
management in June 2004 showed the Hoffman's sign and the 
Babinski reflex were absent.  In a February 2005 memo, the RO 
requested additional information from the April 2004 VA 
examiner regarding motion of the cervical and thoracolumbar 
spines.  In March 2005, the VA examiner stated that as to the 
motion of the cervical spine the veteran's mandible probably 
corresponds to flexion of approximately 25 to 30 degrees.  It 
was noted that this depends on the physiognomy of the patient 
being examined.  As to the thoracolumbar spine, it was noted 
that motion was active and not passive, and that while the 
veteran flexed to 15 degrees this might not be the case later 
on in the day when stiffness tends to subside or when 
examined by one other than the assessor of the disability.  
It was reported that the veteran was willing to flex to 15 
degrees.  It was recommended that the veteran be re-examined 
to determine a more accurate range of motion.  In addition, 
the veteran has noted complaints of numbness and tingling to 
both hands on evaluation in April 2004.  Carpal tunnel 
syndrome was diagnosed.  On VA evaluation in April 2004, he 
complained of intermittent neck pain since 1997 which 
radiates to the fifth middle finger along the right upper arm 
and forearm.  The examiner found, chronic low back pain and 
neck pain secondary to degenerative disc disease and probably 
facet arthropathy.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).


The veteran's disabilities may be rated under criteria 
relating to specific range of motion.  Under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290 (2003, 
limitation of motion of the cervical spine is rated 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 30 percent disabling when severe.  In addition 
under the revised criteria, for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease the 
following applies:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

In order to properly evaluate the veteran's disabilities, 
documentation of motion must be provided in specific degrees.  
This has not been clearly measured in the most recent VA 
examinations.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for orthopedic examination to determine 
the current nature and severity of his 
cervical and thoracolumbar spine 
disabilities.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
examiner should be requested to report 
all orthopedic manifestations of the 
veteran's service connected cervical and 
thoracolumbar spine disabilities, to 
include providing range of motion 
findings for forward flexion, extension, 
left and right lateral flexion, and left 
and right lateral rotation in degrees.  
The examiner must provide opinion as to 
the extent, if any, of functional loss of 
use of the cervical and thoracolumbar 
spines due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
Send the claims folder and a copy of this 
remand to the examiner for review.  

2.  The RO should then schedule the 
veteran for a neurologic examination to 
determine the current nature and severity 
of the any chronic neurologic 
manifestations of his cervical and 
thoracolumbar spine disabilities.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The neurologist 
should be provided the claims folder and 
a copy of this remand for review.  The 
neurologist should be requested to report 
all chronic neurologic manifestations of 
the veteran's service connected cervical 
and thoracolumbar spine disabilities, to 
include specifying any and all neurologic 
symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and 
bladder dysfunction, etc.) with reference 
to the nerve(s) affected (e.g., sciatic 
nerve).  The examiner should note if any 
cervical or thoracolumbar neurological 
findings are moderate with recurring 
attacks, or severe with recurrent attacks 
and intermittent relief.   It should be 
noted if there are persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  The examiner should 
state whether either back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  
The examiner should provide opinion as to 
whether the veteran's carpal tunnel 
syndrome symptoms of the upper 
extremities is at least as likely as not 
a manifestation of his service connected 
cervical spine disability.

3.  Thereafter, the RO should 
readjudicate the claims on appeal. If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

4.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


